Judge SCHWARTZMAN,
specially concurring:
I concur in the general opinion of this Court, Parts II A. and B., but write only to voice my objection to remanding the first habeas corpus petition back to the trial court for a determination of whether there is some “remedy for the denial of a preliminary Morrissey hearing [that] is now warranted or available.” This issue is long since moot, and the point has now been made for future cases. No useful purpose will be served by a remand for further proceedings on this issue. Finally, I would further note that this Court has already affirmed Brandt’s conviction for the underlying criminal charge of resisting and obstructing a police officer. See State v. Brandt, 135 Idaho 205, 16 P.3d 302 (Ct.App.2000).